These four defendants below are held in custody by the Sheriff of Choctaw County under information filed by said sheriff charging each defendant with murder in the first degree of Jesse Morgan.
On 9 and 10 June 1949, a joint preliminary hearing was had before Honorable Hunter Phillips, Judge of Probate of Choctaw County, and ex officio Judge of the Inferior Court of Choctaw County. After hearing testimony in behalf of the State and the defendants, a separate order was issued by Judge Phillips as to each defendant remanding him to jail without bond.
The defendants thereafter filed their joint application for bail in this court under the authority of Ex parte Ousley, 22 Ala. App. 619, 118 So. 675. The certified transcript of the evidence taken at the preliminary hearing was attached as an exhibit to said application.
No necessity appears for a discussion of the evidence taken at the preliminary hearing. Upon a consideration of this *Page 577 
evidence we are of the opinion that the proof of guilt is not of that high degree which the law requires to deny the defendants below bail.
It is therefore ordered by this court that each of said defendants, petitioners here, respectively, be admitted to bail in the sum of $2000.00, conditioned as required by law, each respective bail bond to be approved by the Judge of the Inferior Court of Choctaw County, or by Sheriff of Choctaw County in compliance with Section 194, Title 15, Code of Alabama 1940.
Applications for bail granted.